                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JANE DOE 1, et al.,                                Case No.18-cv-02349-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                            ORDER DISCHARGING ORDER TO
                                                 v.                                         SHOW CAUSE RE SANCTIONS FOR
                                  10
                                                                                            NON-COMPLIANCE WITH COURT
                                  11     KEVIN K. MCALEENAN, et al.,                        ORDER
                                                        Defendants.                         Re: Dkt. No. 235
                                  12
Northern District of California
 United States District Court




                                  13          On September 23, 2019, the Court issued an order directing defendants to show cause why

                                  14   the Court should not impose sanctions for defendants’ failure to comply with the Court’s

                                  15   September 6, 2019 order regarding defendants’ assertion of the law enforcement and deliberative

                                  16   process privileges (Dkt. 223). Dkt. No. 235. As ordered, defendants filed a response the order to

                                  17   show cause on September 27, 2019, and the Court held a hearing on the matter on October 1,

                                  18   2019. Dkt. Nos. 239, 242. Defendants represent that they have now produced the documents that

                                  19   are the subject of the Court’s September 6 order. Dkt. No. 236.

                                  20          This Court has authority under Federal Rule of Civil Procedure 37(b) and inherent

                                  21   authority to issue sanctions for failure to comply with a discovery order. Fed. R. Civ. P. 37(b)(2);

                                  22   Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991). Here, defendants provide no substantial

                                  23   justification for their failure to comply with the Court’s September 6 order. Defendants previously

                                  24   represented to the Court that the documents submitted for review in connection with the privilege

                                  25   dispute were not classified. Defendants’ explanation for why that earlier representation was not

                                  26   accurate and why the documents would not be produced as ordered does little to persuade the

                                  27   Court that the failure to comply was justified or in good faith.

                                  28          The Court has carefully considered whether sanctions are warranted here. On the one
                                   1   hand, defendants’ failure to comply with the September 6 order comes after repeated and

                                   2   unreasonable delays by defendants in providing the jurisdictional discovery the Court first ordered

                                   3   over a year ago. Dkt. No. 102. Defendants did not move for relief from the deadlines set in the

                                   4   September 6 order or for review on the merits; they simply chose not to comply and so advised the

                                   5   Court. They have no good explanation for that course of conduct. On the other hand, plaintiffs

                                   6   were not materially prejudiced by defendants’ failure to comply with the September 6 order, as

                                   7   defendants promptly produced the disputed documents following the Court’s further order.

                                   8          In these circumstances, and in the exercise of its discretion, the Court will not sanction

                                   9   defendants for their failure to comply with the September 6 order. Defendants are cautioned that

                                  10   the Court will not tolerate deliberate non-compliance with discovery orders in the future.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 4, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    VIRGINIA K. DEMARCHI
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
